Citation Nr: 0605684	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  99-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of right 
rib fractures.  

2.  Entitlement to service connection for residuals of a 
collapsed right lung.  

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for residuals of a 
broken jaw to include temporomandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1972 to December 
1974 and was a member of the Army National Guard from April 
1976 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  In December 2004, the 
Board remanded this case.  


FINDINGS OF FACT

1.  The veteran had a lung contusion during service, but it 
was acute and resolved; chest pain or any other lung 
disability is not attributable to inservice disease or injury 
to include inservice lung contusion.  

2.  The veteran had a rib injury during service, but it was 
acute and resolved; there is no current residual of inservice 
rib injury.  

3.  Right ankle Achilles tendonitis is not attributable to 
service; arthritis was not manifest within one year of 
separation from service.  

4.  Right shoulder tendonitis is not attributable to service; 
arthritis was not manifest within one year of separation from 
service.  

5.  The veteran had a jaw fracture injury prior to entering 
service and it did not permanently increase in severity 
beyond its natural progression during his period of active 
service.

6.  The veteran's currently diagnosed jaw disabilities to 
include TMJ are not attributable to service.  


CONCLUSIONS OF LAW

1.  A lung disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A rib disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Right ankle Achilles tendonitis was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

4.  Right shoulder tendonitis was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

5.  A jaw fracture injury clearly and unmistakably preexisted 
service and was not aggravated by service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2005).

6.  Jaw fracture disability to include TMJ was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 
1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
August 2001, February 2002, July 2003, and December 2004, 
letters from the RO to the claimant.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the September 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  This includes injuries or diseases incurred during 
active duty for training (ADT), or injuries suffered during 
IDT.  See 38 U.S.C.A. § 101(24).  In addition, arthritis will 
be presumed to have been incurred in or aggravated by active 
service if it is manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the veteran was involved in an automobile 
accident during service in May 1973.  At an April 2000 
personal hearing and in written correspondence of record, the 
veteran indicated that he suffered right rib fractures, a 
collapsed right lung, a fractured jaw, a right ankle injury, 
and a right shoulder injury in this accident.  The veteran 
received emergency treatment at Penrose Hospital in Colorado 
Springs, Colorado, but these records are unavailable for 
review.  However, the veteran's service medical records as 
well as records from the United States Army Hospital in Fort 
Carson, Colorado, where he also received treatment, are of 
record.

The service entrance examination is negative for any jaw 
abnormality.  Service medical records show that in July 1972, 
it was noted that the veteran had fractured his mandible 2 
years before and had suffered trauma in a fight one year 
before.  

In May 1973, the veteran was seen for residuals of an 
automobile accident.  The diagnoses were posterior fracture 
of the left hip, left fracture of the radius and ulna, and a 
laceration of the chin with no artery or nerve involvement.  
In addition, chest abrasions were noted.  Chest x-rays were 
performed.  On May 21, 1973, it was noted that the veteran 
had a probable fracture of the right third rib.  A lung 
contusion was also suspected.  The next day, another x-ray 
showed that the chest was unchanged with the appearance of 
some lung contusion along the anterior aspect of the right 
third rib.  A definite fracture was not identified in this 
area although a rib fracture was suspected.  There was also a 
perihilar density on the right which appeared to represent a 
lung contusion.  May 30, 1973 x-rays revealed that there was 
clearing of the lung contusion.  There was no documentation 
showing any right lung collapse.  A newspaper article 
documenting the automobile accident indicated that the 
veteran had broken his jaw, left arm, and had suffered 
multiple bruises.  However, subsequent records did not show 
any residual disability of the ribs, lungs, or jaw.  There 
was no record whatsoever of any injury to the right ankle or 
right shoulder.  As noted, although the veteran lacerated his 
chin, there was no fractured or broken jaw sustained in the 
accident.   

In October 1974, the veteran sustained a bad laceration of 
the upper and lower lips during a fight.  His injuries were 
sutured.  There was no mention of jaw injury.  

When the veteran reenlisted, on his April 1976 reenlistment 
examination, he reported a past jaw injury.  Physical 
examination of all affected areas was normal.  There were no 
abnormalities of the face to include the jaw, chest or lungs, 
upper right extremity to include the right shoulder, or lower 
right extremity to include the right ankle.  

Post-service, the veteran was afforded a VA examination in 
April 1997.  The examiner noted that there was no claims file 
available for review.  The examiner also noted that the 
veteran told him that in 1973, he was in an automobile 
accident in which he fractured his right ribs and injured his 
chest, injured his right ankle, injured his right shoulder.  
Physical examination revealed chronic tendonitis of the right 
shoulder, no diagnosed disability of the right ankle, and 
chest wall pain without any other diagnosis.  In April 1997, 
an examination of the veteran's jaw was also performed.  The 
examiner noted that there was no claims file available for 
review.  The examiner also noted that the veteran told him 
that in 1973, he was in an automobile accident in which he 
thought that he fractured his jaw.  The veteran also reported 
that he had a fracture of the mandible as a teenager.  
Current diagnosis was prior history of a fracture of the 
mandible as a teenager and possible reinjury to the mandible 
in 1973; chronic right TMJ problems with a popping of the 
right TM joint and a probable tear in the suspensor ligaments 
of the meniscus in the right jaw joint or glenoid fossa.  

Subsequently, over the years, the veteran received VA medical 
treatment for various disabilities.  The records are negative 
for any treatment related to inservice rib or chest injury.  
There is no current diagnosis of a right rib fracture or a 
residual of the inservice rib injury.  

There is no current diagnosis of a lung disorder to include a 
lung disorder related the inservice lung contusion.  Although 
a VA examiner noted that the veteran had chest wall pain, no 
underlying disease or injury was noted.  For veterans, 
disability compensation derives from two statutes, sections 
1110 and 1131.  Both provide for compensation, beginning with 
the following: "For disability resulting from personal injury 
suffered or disease contracted in line of duty...".  Thus, in 
order for a veteran to qualify for compensation under those 
statutes, the veteran must prove the existence of disability 
and that a disability has resulted from a disease or injury 
that occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.  The veteran 
only has complaints of pain.  

The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an inservice disease or 
injury.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the veteran only has complaints of chest pain.  
He does not have disease or injury of the ribs or lungs which 
is attributable to service.  In the absence of such a current 
diagnosis and link to service, his claim of service 
connection for residuals of right rib fractures and a 
collapsed right lung, the claim of service connection for 
those disabilities must fail.  Accordingly, service 
connection is not warranted.  

With regard to alleged right ankle and right shoulder 
disabilities, the post-service competent medical evidence 
shows that the veteran has right ankle Achilles tendonitis 
and right shoulder tendonitis.  Right ankle Achilles 
tendonitis was diagnosed subsequent to the April 1997 VA 
examination.  Although the veteran contends that his current 
right ankle and right shoulder disabilities are related to 
service, he is not competent to make this assessment.  See 
Espiritu.   

The service medical records are negative for right ankle or 
right shoulder injuries.  The Board finds the service medical 
records to be competent medical evidence.  They reflected the 
injuries sustained to the veteran in the May 1973 automobile 
accident, the treatment rendered after that accident, and the 
final diagnoses.  This evidence is contemporaneous of what 
occurred.  Thus, this evidence is probative.  This evidence 
contradicts the veteran's account of what occurred.  The 
Board finds that the veteran's statements that he injured his 
right ankle and right shoulder are not credible in light of 
the probative service medical records.  

Although the veteran told VA examiners that he sustained 
right knee and right shoulder injuries, he provided an 
inaccurate history.  Thus, their notations of his history are 
merely the same as that stated by the veteran.  Since the 
veteran's statements are not credible, any such notations are 
not probative evidence that the injuries occurred.  

Thus, in sum, the probative evidence establishes that the 
veteran did not injure his right ankle or right shoulder 
during service.  Further, arthritis was not manifest within 
one year of separation from service.  His current 
disabilities, therefore, are not attributable to service.  
They were not present until many years after the veteran's 
separation from service and there is no competent medical 
evidence establishing a nexus to service.  Accordingly, 
service connection is not warranted for right ankle and right 
shoulder disabilities.  

The veteran currently has jaw disabilities to include TMJ.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, veterans are presumed to have entered service in 
sound condition as to their health. This presumption attaches 
only where there has been an induction examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a jaw disability on objective examination.  
The examination was negative.  Thus, the veteran is entitled 
to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence. The burden of proof is on VA 
to rebut the presumption by producing clear and unmistakable 
evidence that a disability existed prior to service and that 
it was not aggravated during service.  See Wagner v. 
Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 
(July 16, 2003).

In this case, the service medical records recorded a history 
of a preservice fracture of the mandible.  In addition, post-
service medical records document the same history, as 
admitted by the veteran.  The Board finds that the medical 
records and the veteran's statements are competent evidence 
that such clearly and unmistakably preexisted service.  See 
Gahman v. West, 12 Vet. App. 406 (1999).

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a jaw fracture injury existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that a jaw fracture injury 
preexisted service.  Second, there must be clear and 
unmistakable evidence that jaw fracture injury was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting jaw fracture injury was 
not aggravated by service.  The record shows that the veteran 
sustained a laceration to his chin in May 1973 and a bad 
laceration of the upper and lower lips during a fight.  There 
is no documentation of any jaw fracture during service or any 
injury otherwise to the jaw during service.  Thus, there was 
no inservice trauma to the jaw.  The Board notes that a VA 
examiner noted that there was possible reinjury in the May 
1973 accident, but this was based on the veteran's report of 
an inaccurate history.  Thus, it is not probative.  

The Board therefore finds that there was no aggravation of 
the preexisting jaw fracture injury.  The Board's finding 
that the preservice jaw fracture injury did not undergo an 
increase in severity during service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting jaw fracture injury was not aggravated 
by service.  Accordingly, because there is clear and 
unmistakable evidence that the jaw fracture injury preexisted 
service and clear and unmistakable evidence that it was not 
aggravated during service, the presumption of soundness is 
rebutted.  See Wagner.  The Board also notes that the 
analysis for determining aggravation for purposes of 
rebutting the presumption of soundness mirror the general 
standard of aggravation.  More specifically, since there is 
clear and unmistakable evidence that preexisting jaw fracture 
injury was not aggravated during service for the purpose of 
rebutting the presumption of soundness (38 U.S.C.A. § 1111), 
it necessarily follows that jaw fracture injury was not, in 
fact, aggravated during service (38 U.S.C.A. § 1110).  The 
Board has found by clear and unmistakable evidence that the 
veteran's jaw fracture injury was not aggravated by service 
in order to conclude that there was a preexisting disease.  
VA's General Counsel found that such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

The Board further finds that the currently diagnosed jaw 
disabilities to include TMJ are not otherwise attributable to 
service as there is no probative competent medical evidence 
establishing a nexus between current diagnoses and service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right rib disability is denied.

Service connection for a right lung disability is denied.

Service connection for a right ankle disability to include 
right ankle Achilles tendonitis is denied

Service connection for a right shoulder disability to include 
right shoulder tendonitis is denied.

Service connection for a jaw disability to include TMJ is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


